     Case 5:19-cv-00814 Document 59 Filed 03/31/21 Page 1 of 2 PageID #: 1068




                        UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                 AT BECKLEY


CHRISTOPHER M. JONES,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 5:19-cv-00814

GREENBRIER MINERALS, LLC,

                              Defendant.


                                            ORDER

               Pending is Greenbrier Minerals, LLC’s (“Greenbrier Minerals”), Second Renewed

Motion for Summary Judgment [Doc. 48], filed January 15, 2021. Plaintiff Christopher M. Jones

responded in opposition [Doc. 51] on January 29, 2021, to which Greenbrier replied on February

8, 2021 [Doc. 52].


                                                I.


               On October 22, 2019, Mr. Jones instituted this action against Greenbrier Minerals

in the Circuit Court of Raleigh County alleging claims for (1) FMLA interference, (2) FMLA

discrimination/retaliation, and (3) common law wrongful discharge pursuant to Harless v. First

National Bank, 162 W. Va. 116, 246 S.E.2d 270 (1978). Greenbrier removed the action on

November 14, 2019, and seeks summary judgment on all three of Mr. Jones’s claims.

               Federal Rule of Civil Procedure 56 provides that summary judgment is proper

where “the movant shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The burden is on the nonmoving
   Case 5:19-cv-00814 Document 59 Filed 03/31/21 Page 2 of 2 PageID #: 1069




party to show that there is a genuine issue of material fact for trial. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). “The nonmoving party must do so by offering ‘sufficient proof in

the form of admissible evidence’ rather than relying solely on the allegations of her pleadings.”

Guessous v. Fairview Prop. Invs., LLC, 828 F.3d 208, 216 (4th Cir. 2016) (quoting Mitchell v.

Data Gen. Corp., 12 F.3d 1310, 1316 (4th Cir. 1993)).

               The Court must “view the evidence in the light most favorable to the [nonmoving]

party.” Tolan v. Cotton, 572 U.S. 650, 657 (2014) (internal quotation marks omitted); Variety

Stores, Inc. v. Wal-Mart Stores, Inc., 888 F.3d 651, 659 (4th Cir. 2018). “The court . . . cannot

weigh the evidence or make credibility determinations.” Jacobs v. N.C. Admin. Office of the

Courts, 780 F.3d 562, 569 (4th Cir. 2015); see also Lee v. Town of Seaboard, 863 F.3d 323, 327

(4th Cir. 2017). In general, if “an issue as to a material fact cannot be resolved without observation

of the demeanor of witnesses in order to evaluate their credibility, summary judgment is not

appropriate.” Fed. R. Civ. P. 56 advisory committee’s note to 1963 amendment.


                                                 II.


               Upon review of the briefs submitted, the Court concludes that genuine disputes of

material fact remain as to each of Mr. Jones’s claims, thus precluding summary judgment.

Accordingly, the Court DENIES Greenbrier Minerals’ Second Renewed Motion for Summary

Judgment [Doc. 48].

               The Clerk is directed to send a copy of this Order to counsel of record and to any

unrepresented party.

                                                       ENTERED: March 31, 2021




                                                  2
